

115 SJ 74 ES: Requesting the Secretary of the Interior to authorize a unique and 1-time arrangement for certain displays on Mount Rushmore National Memorial relating to the centennial of the ratification of the 19th Amendment to the Constitution of the United States during the period beginning August 18, 2020, and ending on September 30, 2020.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. J. RES. 74IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONRequesting the Secretary of the Interior to authorize a unique and 1-time arrangement for certain displays on Mount Rushmore National Memorial relating to the centennial of the ratification of the 19th Amendment to the Constitution of the United States during the period beginning August 18, 2020, and ending on September 30, 2020.Whereas, on May 21, 1919, the House of Representatives adopted House Joint Resolution 1, 66th Congress, proposing an amendment to the Constitution extending the right of suffrage to women;Whereas, on June 4, 1919, the Senate adopted House Joint Resolution 1, 66th Congress, sending to the States for ratification the 19th Amendment to the Constitution of the United States;Whereas, on August 18, 1920, the 36th State approved the 19th Amendment to the Constitution of the United States, satisfying the constitutional threshold of passage in 3/4 of the States;Whereas, on August 26, 1920, Secretary of State Bainbridge Colby certified the 19th Amendment to the Constitution of the United States;Whereas section 431(a)(3) of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2017 (Public Law 115–31; 131 Stat. 502), enacted into law S. 847, 115th Congress (as introduced on April 5, 2017), which established the Women’s Suffrage Centennial Commission to ensure a suitable observance of the centennial of the passage and ratification of the 19th Amendment to the Constitution of the United States providing for women’s suffrage; Whereas August 18, 2020, marks the centennial of the ratification of the 19th Amendment to the Constitution of the United States by 3/4 of the States;Whereas August 26, 2020, marks the centennial of the 19th Amendment becoming a part of the Constitution of the United States; andWhereas the centennial anniversary of the ratification of the 19th Amendment to the Constitution of the United States providing for women’s suffrage should be honored and celebrated: Now, therefore, be it That Congress—(1)requests the Secretary of the Interior to authorize a unique and 1-time arrangement to commemorate the centennial of the passage of the 19th Amendment to the Constitution of the United States entitled LOOK UP TO HER at Mount Rushmore with a display of historical artifacts, digital content, film footage, and associated historical audio and imagery in and around the vicinity of the Mount Rushmore National Memorial, including projected onto the surface of the Mount Rushmore National Memorial to the left and right of the sculpture for 14 nights of public display during the period beginning on August 18, 2020, and ending on September 30, 2020;(2)encourages the Secretary of the Interior, in planning the event requested to be authorized under paragraph (1), to consult with the Director of the Centers for Disease Control and Prevention or a designee of the Director of the Centers for Disease Control and Prevention regarding precautions for events and large gatherings to limit the spread of COVID–19, including—(A)clearly communicating the precautions in place to the public through signage;(B)facilitating social distancing; and(C)promoting safe hygiene practices for staff and visitors; (3)requires the Secretary of the Interior, in carrying out the event requested to be authorized under paragraph (1), to adhere to, to the maximum extent practicable, any precautions recommended in the publication of the Centers for Disease Control and Prevention entitled Considerations for Events and Gatherings during that event; and(4)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)the Secretary of the Interior; and(B)the Lincoln Borglum Museum at the Mount Rushmore National Memorial. Passed the Senate August 6, 2020.Secretary